Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species A, drawn to claims 1-14 in the reply filed on January 25, 2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2010/0023057 to Aeschlimann et al.
As to Claim 1, Aeschlimann discloses an implant system (Fig. 60). The implant system comprises an implant body, the implant body (formed by 102) having a shape being adapted to be fastened to a posterior side of the spinal column (Fig. 60), and a plurality of fasteners (100), wherein the implant body comprises at least one fastening structure (105, Fig. 57). Each fastener extends between a proximal end and a distal end and comprises a thermoplastic material (101) in a solid state, the thermoplastic material being liquefiable by energy impinging on the fastener [0053, 0176]. Each fastener is equipped for being anchored in bone tissue of a patient in an anchoring process by energy coupled into the fastener to at least partially liquefy the thermoplastic material [0053], wherein a flow portion of the thermoplastic 
As to Claim 2, Aeschlimann discloses an implant system wherein the thermoplastic material (of 100, [0176]) comprises thermoplastic material portions at a distally facing end face of the fastener (Fig. 61), and wherein the anchoring process comprises the fastener being pressed against bone tissue by a pressing force acting from a proximal side in addition to energy being coupled into the fastener [0176].
As to Claim 3, Aeschlimann discloses an implant system wherein a length of the fasteners is sufficient for the distal end face to reach through an opening in proximal cortical bone of the bone tissue and through cancellous bone of the bone tissue to be pressed against distal cortical bone of the bone tissue (seen in Fig. 44, [0139]).
As to Claim 4, Aeschlimann discloses an implant system wherein for at least one fastener a length along a proximodistal axis a portion below the bone level is greater than a cumulated thickness of the proximal cortical bone and of the cancellous bone (seen in Fig. 44). 
As to Claim 5, Aeschlimann discloses an implant system wherein the length I is greater than a cumulated thickness of the proximal cortical bone and of the cancellous bone by at least a factor 1.5 (Figs. 44, 46, 59, 60).
As to Claim 6, Aeschlimann discloses an implant system wherein the implant body is custom manufactured [0023, 0149].
As to Claim 7, Aeschlimann discloses an implant system comprising at least three fasteners that are not in a common plane and are not parallel (Fig. 59). 
As to Claim 8, Aeschlimann discloses an implant system wherein the fastening structure is not rotationally symmetrical (Fig. 49). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. No. 2010/0023057 to Aeschlimann et al. in view of U.S. Patent Pub. No. 2007/0118243 to Schroeder et al. 
As to Claim 9, Aeschlimann discloses a method including choosing an implantation location relative to a patient's spinal column [0176].
As to Claims 9-14, Aeschlimann discloses the claimed invention except for obtaining information on bone size and shape of the patient, choosing an adapted implant body shape and size and an adapted fastener size, and of taking the implant body of the adapted implant body shape and size and the fasteners of the adapted fastener size, wherein obtaining the information comprises using a 3D-imaging process for obtaining 3D image data on the patient, wherein taking the implant body of the adapted 
Schroeder discloses a method of obtaining an implant system [0019] including obtaining information on bone size and shape of the patient [0035-0036], choosing an adapted implant body shape and size and an adapted fastener size [0047-0048, 0052], and of taking the implant body of the adapted implant body shape and size and the fasteners of the adapted fastener size [0047-0048]. Obtaining the information comprises using a 3D-imaging process for obtaining 3D image data on the patient [0050]. Taking the implant body of the adapted implant body shape and size comprises custom manufacturing the implant body [0055]. Custom manufacturing comprises using 3D-data to shape the implant body adapted to the patient's skeleton [0055]. Custom manufacturing comprises choosing a pre-defined implant body shape, for example from a plurality of pre-defined implant body shapes, and of adding fastening structures [0052-0054]. Choosing an adapted fastener size comprises configuring the fastener so that the thermoplastic material when being pressed into bone tissue reaches a region in a vicinity of cortical bone tissue different from cortical bone tissue around an opening through which the fastener extends into the bone tissue [0053-0056] in order to allow for the implant to be manufactured to precisely fit the desired implantation site [0009].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the implant system of Aeschlimann with the custom manufacture modification of Schroeder in order to allow for the implant to be manufactured to precisely fit the desired implantation site.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/               Primary Examiner, Art Unit 3775